COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-02-439-CR
 
JAMES GRADY GILLIE                                                           APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        James Grady Gillie appeals his conviction for indecency with a child.  In 
his sole point on appeal, appellant complains that the trial court erroneously 
excluded evidence that the child victim’s father had previously made unfounded 
allegations that two of his other children had been sexually abused at a 
Colorado daycare center.  Appellant sought to introduce this evidence to show 
that the victim’s allegations in this case had been fabricated at the behest of 
her father, whose motive was financial.  
        The Colorado daycare owner would merely have testified, however, that 
the “family” of the victims had made the allegations of abuse; she did not 
specify whether they were made by the father, the mother, or the children 
themselves.  Further, the daycare owner said she did not know why the 
allegations were made.  Accordingly, the trial court did not abuse its discretion 
by excluding the evidence as more prejudicial than probative.  Tex. R. Evid. 403; 
see also Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002).  We 
overrule appellant’s point and affirm the trial court’s judgment.
 
                                                                  PER CURIAM
PANEL F:   CAYCE, C.J.; LIVINGSTON, J.; and SAM J. DAY, J. (Retired, 
Sitting by Assignment). 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 20, 2003